DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims  1-4 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's claims filed on March 10, 2021, upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1-4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “A wire harness comprisinga first corrugated tube that extends externally from an end of the protector and covers an outer circumference of the wire member; a second corrugated tube that is provided at a location that is on an opposite side to the protector with respect to the first corrugated tube and spaced apart from the first corrugated tube, and covers the outer circumference of the wire member; the first fixing member fixes the intermediate portion of the wire member to the first corrugated tube and the second corrugated tube, and the exterior cover covers an outer circumference of the intermediate portion of the wire member and has a higher flexibility than the first corrugated tube.” in combination with all other claimed limitation of base claim 1 has not been disclosed by prior art of record, taken alone or in combination.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US20170331263 discloses have an exterior cover 2  between two corrugated tubes 3 and 4, but fails to disclose a protector on the first corrugated tube, a first fixing portion between first and second corrugated tubes 3 and 4; and a flexibility of an exterior cover 2 is higher than corrugated tubes 3 and 4 in figure 1.

	US20060016478 discloses have an exterior cover 105  between two corrugated tubes 102 and 104; a flexibility of an exterior cover 2 is higher than first corrugated tube 104 in figure 5A, but fails to disclose a protector on the first corrugated tube, a first fixing portion between first and second corrugated tubes 3 and 4.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847